DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
9/21/2022. In Applicant’s amendment, claims 1, 9, and 17 were amended. Claims 8 and 16 are canceled. Claims 21-22 are new. 
Claims 1-4, 6-7, 9-12, 14-15, and 17-22 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered and they are persuasive to overcome the rejection.
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant asserts on p. 9 that the combination of Abou-Nasr and Copeland do not disclose aspects of the action of hailing the vehicle constitute the attributes associated with the unknown passenger. Examiner respectfully disagrees. Copeland in col. 11, ln. 6-13 “The prospective passenger then hails the vehicle. Hailing the vehicle can be performed through the user device 106 or alternatively by a physical action such as a wave of the hand, a verbal call, a whistle, and so forth. The vehicles of the system 100 can each include a hailing recognition device (e.g., audio and/or visual sensors) configured to recognize physical hailing actions;” col. 6, ln. 41-50 “before permitting a user entry to a vehicle, the vehicle can verify the user's identity, e.g., through biometric recognition—collecting biometric information from the user (e.g., through scanning a fingerprint, face, eye, etc.) and cross-referencing the collected information against previously stored biometric data about the user (e.g., an image provided at the user initiation stage). The biometric recognition can be performed with a biometric recognition device (e.g., a fingerprint scanner, eye scanner, face scanner) disposed on the vehicle.” Note the action of hailing such as a wave of the hand and the vehicle verifying the passenger identity using a fingerprint scanner disclosing the aspects of the action of hailing the vehicle constituting attributes associated with the unknown passenger.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “rank the attributed based on an importance of the attribute in identifying a passenger” while it is believed it should recite “rank the attributes based on an importance of the attribute in identifying a passenger” .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner reviewed the specification with particular attention to paragraphs 34, 37, and 62 as referenced on p. 8 of the Remarks filed 9/21/22 and did not find any description or mention of a second passenger in the vehicle and/or customizing the vehicle based on preferences of the second passenger.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11, 14-15 and 17-19 are rejected under 35 USC 103 as being unpatentable over the teachings of
Abou-Nasr et al, US Publication No. 20160101783  A1, hereinafter Abou-Nasr in view of
Copeland et al, US Patent No. 10147325  B1, hereinafter Copeland. As per,

Claims 1, 9, 17
Abou-Nasr teaches
A non-transitory computer readable medium comprising instructions stored thereon, the instructions are effective to cause at least one processor to: /
A method comprising: /
A system comprising: a sensor; a computing system in communication with the sensor, the computing system comprising: at least one processor; and at least one memory storing computer-readable instructions thereon, the instructions are effective to cause at least one processor to: (Abou-Nasr fig. 2 and related text)
receive from a vehicle, image data recorded by a camera sensor of the vehicle regarding attributes associated with an unknown passenger, wherein the unknown passenger has engaged in a trip with the vehicle; (Abou-Nasr fig. 8; [0034] “A camera, which may be located in the host vehicle 100 behind the steering column, may capture an image of Driver A. A facial recognition technique may be executed on the captured image to find a match.” Fig. 2; [0018])
[…];
match the recorded attributes of the unknown passenger to a profile of a known passenger profile in a database of passenger profiles. (Abou-Nasr fig. 8; [0034] “A camera, which may be located in the host vehicle 100 behind the steering column, may capture an image of Driver A. A facial recognition technique may be executed on the captured image to find a match. The facial recognition system may recognize the driver as Driver A,” and [0028] “The driver profile may be stored in a memory device accessible to the controller 125. For instance, the driver profile may be stored in a driver database 145. By building the driver profiles, driver attributes may be learned, and each module may be calibrated based on the learned driver attributes.” Also see claims 2, 5 and 12-13 and fig. 1 element 145 the driver profiles are stored in a database.) 
receive an identification of a user profile from a user device; (Abou-Nasr fig. 8; [0034]; [0018] “The phone detection module 110D, the wireless device detection module 110E, or both, may include any computing device configured or programmed to receive an input from a phone device (e.g., mobile phone) located in the host vehicle 100 or a fob near or in the host vehicle 100. In the instance of a wireless device detection module 110E, the communication between the mobile device and the driver identification system 105 may be in accordance with the Bluetooth R) or other wireless communication protocol.”  Also see fig. 3 and related text.)
and combine the passenger profile with the user profile to generate a combined profile. (Abou-Nasr fig. 8 and related text  and claim 6 discloses “the training module is programmed to continuously update the driver profile based at least in part on signals generated by at least one of the plurality of identification modules.”.)
Abou-Nasr does not explicitly teach, Copeland in the analogous art of ride hailing teaches
receive a ride hailing communication from the vehicle that identifies a status of the vehicle as being hailed for a trip by physical actions of the unknown passenger, wherein an action of hailing the vehicle constitutes at least a portion of the trip, and aspects of the action of hailing the vehicle constitute the attributes associated with the unknown passenger; (Copeland col. 11, ln. 6-13 “The prospective passenger then hails the vehicle. Hailing the vehicle can be performed through the user device 106 or alternatively by a physical action such as a wave of the hand, a verbal call, a whistle, and so forth. The vehicles of the system 100 can each include a hailing recognition device (e.g., audio and/or visual sensors) configured to recognize physical hailing actions;” col. 6, ln. 41-50 “ before permitting a user entry to a vehicle, the vehicle can verify the user's identity, e.g., through biometric recognition—collecting biometric information from the user (e.g., through scanning a fingerprint, face, eye, etc.) and cross-referencing the collected information against previously stored biometric data about the user (e.g., an image provided at the user initiation stage). The biometric recognition can be performed with a biometric recognition device (e.g., a fingerprint scanner, eye scanner, face scanner) disposed on the vehicle”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Abou-Nasr’s passenger recognition to include physical actions perceived as ride hailing in view of Copeland in an effort to improve ridesharing experiences (see Copeland col. 2, ln. 5-9 & MPEP 2143G).
Claims, 2, 10, 18
Abou-Nasr teaches
wherein the instructions to match the recorded attributes of the unknown passenger to a profile of a known passenger include instructions that are effective to cause the at least one processor to: input the attributes associated with the unknown passenger into a matching algorithm; (Abou-Nasr [0034] “A camera, which may be located in the host vehicle 100 behind the steering column, may capture an image of Driver A. A facial recognition technique may be executed on the captured image to find a match”)
receive a plurality of candidate passenger profiles from the matching algorithm that are potential matches to the unknown passenger; (Abou-Nasr [0020] “The output from each identification module 110 (including a list of possible matches and their matching vectors or confidence values) may be provided to a driver identification fusion module 120 (DIFM) incorporated into, e.g., the controller 125”)
receive, from the vehicle additional attributes associated with the unknown passenger; (Abou-Nasr fig. 5; [0022] “As illustrated in the block diagram 500 of FIG. 5, since some individual identification modules 110 can take a longer time to provide an input, or can improve their input over time (e.g., a voice detection system or voice recognition module 110A may not yield a result until the driver actually speaks while a fingerprint recognition module 110C may yield a result as soon as the driver touches the steering wheel), the driver identification fusion module 120 may continuously monitor the inputs and provide a continuously updated output”)
input the attributes and the additional attributes associated with the unknown passenger into the matching algorithm; (Abou-Nasr fig. 5; [0022] “As illustrated in the block diagram 500 of FIG. 5, since some individual identification modules 110 can take a longer time to provide an input, or can improve their input over time (e.g., a voice detection system or voice recognition module 110A may not yield a result until the driver actually speaks while a fingerprint recognition module 110C may yield a result as soon as the driver touches the steering wheel), the driver identification fusion module 120 may continuously monitor the inputs and provide a continuously updated output”)
and receive a match of the known passenger profile. (Abou-Nasr [0034] “The voice recognition system may analyze Driver A's voice data by, e.g., matching voice characteristics to Driver A's profile. At this point, the confidence level associated with Driver A may have now achieved the maximum possible 100%”)
Claims 3, 11, 19
Abou-Nasr teaches
further comprising instructions that are effective to cause the at least one processor to: input the attributes associated with the unknown passenger into a matching algorithm; (Abou-Nasr [0034] “A camera, which may be located in the host vehicle 100 behind the steering column, may capture an image of Driver A. A facial recognition technique may be executed on the captured image to find a match”)
receive an inconclusive match from the matching algorithm; (Abou-Nasr [0021] “For each driver profile, a confidence value may be expressed ranging from 100% (e.g., the system is completely sure that the driver is a particular person) to negative 100% (e.g., the system is completely sure that the driver is not a particular person). A value of 0% may indicate that the system cannot indicate with any confidence whether or not the driver is a particular person.”)
and generate an unmatched profile with the attributes associated with the unknown passenger.  (Abou-Nasr fig. 7; [0031] “ If the confidence level is associated with an unknown user, the process 700 may continue at block 715”)
Claims 6, 14
Abou-Nasr teaches
wherein the attributes associated with the unknown passenger are received  prior to the unknown passenger entering the vehicle. (Abou-Nasr [0034] “As Driver A enters the car, his phone may be recognized, so, once again, his profile confidence is increased while the others are decreased”)
Claims 7, 15
Abou-Nasr teaches
further comprising instructions that are effective to cause the at least one processor to: sending information in the known passenger profile to the vehicle, whereby the vehicle can customize itself to preferences in the known passenger profile. (Abou-Nasr [0023] “the controller 125 may receive the confidence value for each user from the driver identification fusion module 120 and communicate the confidence values to each end feature 130, such as to the navigation system, the radio system, etc. Each end feature 130 may then be programmed to independently determine driver settings based on the received information”) 

Claims 4, 12 and 21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Abou-Nasr in view of Copeland in view of
Koh et al, US Publication No. 20170046735 A1, hereinafter Koh. As per,

	
Claims 4, 12
Abou-Nasr / Copeland do not explicitly teach, Koh in the analogous art of profile management teaches
further comprising instructions that are effective to cause the at least one processor to: utilize the matching algorithm to identify a collection of unmatched profiles as belonging to a same passenger; (Koh [0034] “Visitor identification techniques described in this document, though, provide mechanisms to analyze clickstream data 124 collected for unknown visitors 204 and either merge the data into a matching profile/known ID when a match is found”)
and create a second known passenger profile in the database of passenger profiles from the collection of unmatched profiles belonging to the same passenger. (Koh [0034] “Visitor identification techniques described in this document, though, provide mechanisms to analyze clickstream data 124 collected for unknown visitors 204 and either merge the data into a matching profile/known ID when a match is found”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Abou-Nasr’s passenger recognition and Copeland’s hailing recognition to include creating a profile of unknown profiles in view of Koh in an effort to reduce unmatched profiles and improve completeness of known profiles (see Koh [0016] & MPEP 2143G).
Claim 21
Abou-Nasr / Copeland do not explicitly teach, Koh however in the analogous art of profile management teaches
further comprising instructions that are effective to cause the at least one processor to: identify commonalities of attributes among multiple passengers; and (Koh [0013] “The features are selected based on feature selection analysis that accounts for completeness, consistency, and uniqueness of features among a corpus of profiles. In one approach, factors for completeness, consistency, and uniqueness are combined to score features with respect to how predictive the features are for visitor identification purposes. A complete feature is one that occurs in each data instance of an individual profile, a consistent feature has the same value for each instance, and a unique feature does not occur in any other profile.”)
rank the attributed based on an importance of the attribute in identifying a passenger.  (Koh [0035] “profiles for known identifiers 202 can be utilized as part of feature selection analysis to rank features according to predictability and select features to use as part of analysis to match live clickstream data to relevant profile”)
The rationales to modify/combine the teachings of Abou-Nasr / Copeland with/and the teachings of Koh are presented in the examining of claim 4 and incorporated herein.
	
	
Claim 22 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Abou-Nasr in view of Copeland in view of
Penilla et al, US Publication No. 2018/0059913 A1, hereinafter Penilla. As per,

Claim 22
Abou-Nasr / Copeland do not explicitly teach, Penilla however in the analogous art of profile management teaches
further comprising instructions that are effective to cause the at least one to: identify that a second passenger associated with a second passenger profile is in the vehicle; and (Penilla figs. 18A-18B noting multiple passengers in the vehicle; [0253] “As passengers' access settings, change settings, customize their environment, these settings can be saved to passengers' user accounts. The passenger user accounts can be saved by cloud processing, so that they recall settings for future instances, e.g., when the user becomes a passenger in either the same vehicle or in other vehicles having similar functionality.”)
customize the vehicle based on preferences of the second passenger. (Penilla figs. 18A-18B; [0253] “As passengers' access settings, change settings, customize their environment, these settings can be saved to passengers' user accounts. The passenger user accounts can be saved by cloud processing, so that they recall settings for future instances, e.g., when the user becomes a passenger in either the same vehicle or in other vehicles having similar functionality.” Note the customization of multiple passengers settings recalled from their accounts)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Abou-Nasr’s passenger recognition and Copeland’s hailing recognition to include customizing the vehicle based on a second passenger’s preferences in view of Penilla in an effort to improve comfort for additional passengers (see Penilla [0237] & MPEP 2143G).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0199358 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624